Citation Nr: 1728459	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for Castleman's disease for the period from June 26, 2003, to September 22, 2008.

2.  Entitlement to an initial evaluation in excess of 50 percent for Castleman's disease for the period from September 23, 2008, to June 7, 2010.

3.  Entitlement to an initial evaluation in excess of 80 percent for Castleman's disease on or after June 8, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his stepdaughter
ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel



INTRODUCTION

The Veteran had active duty service from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development in January 2014, February 2015, and March 2016.  The case has since been returned to the Board for appellate review.

In July 2014, the Veteran and his stepdaughter testified before the undersigned Veterans law Judge.  Unfortunately, a transcript of the hearing could not be produced.  Another hearing was scheduled in December 2014; however, the Veteran cancelled his request for the hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Following the Board's March 2016 remand, the Veteran was afforded a VA examination in August 2016 for his Castleman's disease, as well as the potentially related symptoms of headache and shortness of breath.  However, that examination and medical opinions were inadequate.  Specifically, the Board notes that the VA examiner stated that she could not provide an opinion regarding whether the Veteran's headaches were related to his Castleman's disease without resorting to mere speculation.  However, she did not provide adequate rationale in support of that opinion.  The Board also finds that the August 2016 VA examiner found no objective evidence of a respiratory condition.  However, pulmonary function testing performed in July 2016 appears to show mild obstruction.  As such, the Board finds that another VA examination and medical opinion should be obtained.

The Board also notes that the Veteran filed a separate claim for special monthly compensation due to his Castleman's disease in February 2017.  He was afforded examinations in February 2017 and May 2017 in connection with that claim.  Those examinations are also relevant to the claim before the Board, but were not previously considered by the AOJ in connection with the issue of entitlement to an increased evaluation.  As such, the AOJ should review all evidence of record upon readjudicating the Veteran's claim.  


Accordingly, the case is REMANDED for the following action:


1.  Any outstanding VA medical records should be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected Castleman's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all signs and symptoms necessary for rating the Veteran's Castleman's disease.  In particular, the examiner should identify all symptoms related to the Castleman's disease and clarify whether the Veteran's complaints of headaches and shortness of breath/dyspnea are related to Castleman's disease.  

In doing so, the examiner should discuss (a) the underlying medical principles involved, (b) the December 2011 VA Medical Center record noting that the Veteran develops headaches, as he has to strain to speak and that straining pressure induces headaches, and (c) the July 2016 pulmonary function testing which found mild obstruction.

If the Veteran's headaches and shortness of breath/dyspnea are related to Castleman's disease, the examiner should report all signs and symptoms necessary for rating the headaches and shortness of breath/dyspnea under the corresponding rating criteria.   

In rendering the opinion, the examiner should not resort to mere speculation.
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




